DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 10/11/22:
The rejection of claims 28-30, 32, 33, 42, and 43 under 35 U.S.C. 112(b) has been withdrawn.
Claims 1-11, 22, 24-26, 29, 31-39, and 44 are allowed.
Claims 27, 28, 30, and 40-43 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN107042632A), and further in view of Niederberger (US20180093373).
Regarding claim 27, Ding teaches an autonomous robotic construction system (Figure 1) configured to distribute building materials (“a variable nozzle and the extruding device for building 3D printing, extrusion cement mortar for masonry 3D printing curing”- pg. 1 line 14-15), the system comprising: 
at least one frame (“each module are installed upper than 3D printing system portal frame type three-axis coordinate machine”- pg. 6 line 49-50); 
at least one detachable nozzle (see nozzle 1 in detached position in Figure 5) having a non-circular aperture (square nozzle 151; Figure 9); 
at least one movable device coupled to the frame (main body bracket 51; Figure 12) and configured to move said nozzle around said frame (“main body bracket 51 is used for supporting each module, and each module are installed upper than 3D printing system portal frame type three-axis coordinate machine”- pg. 6 line 49-50); 
at least one pump configured to pump the building materials (“a screw pump installed at the hopper lower material outlet screw is located in the screw rod pump”- pg. 3 line 22) comprising at least one of cementitious material or concrete through said at least one detachable nozzle (“The invention relates to building 3D printing field and, more particularly, relates to a variable nozzle and the extruding device for building 3D printing, extrusion cement mortar for masonry 3D printing curing”- pg. 1 line 14-15); 
at least one feed tube coupled to said detachable nozzle (rotating module 2; Figure 3), said feed tube configured to distribute the building materials (via screw 43 in Figure 3 and 11; “rotating module 2 for realizing the square nozzle 151 to rotate in the horizontal plane, specifically, the rotating module 2 is matched with the variable nozzle”- pg. 6 line 5-6).
While Ding teaches a frame that moves the nozzle about a three-axis coordinate (“each module are installed upper than 3D printing system portal frame type three-axis coordinate machine”), Ding fails to explicitly teach the frame comprising at least one substantially horizontal track and at least one set of substantially vertical tracks. Further, while Ding suggests a control device by suggesting that 3D printing systems tend to comprise hardware systems that  mainly comprises a control device (“Such building 3D printing hardware system mainly comprises a control device…”) and that the processed pattern geometry and scanning travel path planning of the nozzle in the printing process are controlled in real time (“processed pattern geometry and scanning travel path planning of a square nozzle 151 in the printing process in real time control the right moving plate 15 automatically adjusting the square nozzle 151 aperture size”- pg. 5 line 53 to pg. 6 line 1-2), Din fails to  explicitly teach at least one computer system comprising at least one microprocessor configured to control said at least one detachable nozzle, said at least one movable device, and said at least one pump to control deposition of the building materials.
In the same field of endeavor pertaining to an additive manufacturing apparatus for concrete building concrete structures, Niederberger teaches at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1); at least one detachable nozzle (concrete printing nozzles 11a in Figure 1; nozzles attach/detach from hose (not shown) as described in [0078] concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)) and at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one detachable nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control deposition of any building materials comprising at least one of cementitious material or concrete on a site wherein said computer controls distribution of building materials ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner). While Niederberger does not explicitly teach the at least one microprocessor is configured to control said at least one pump, Niederberger teaches the structural limitation of the microprocessor and pump, and Niederberger suggests a fully or partially automated concrete printer in [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor be configured to control said at least one pump, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner, and having the at least one microprocessor of Niederberger control said at least one pump is one option for fully or partially automating the constructions of the concrete printer.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the frame of Ding to comprise at least one substantially horizontal track and at least one set of substantially vertical tracks, as taught by Niederberger, and for the apparatus of Ding to further comprise at least one computer system comprising at least one microprocessor configured to control said at least one detachable nozzle, said at least one movable device, and said at least one pump to control deposition of the building materials, as taught by Niederberger since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. In the instant case, at least one substantially horizontal track and at least one set of substantially vertical tracks would allow for movement of the nozzle along two of the three axes coordinates which Ding mentioned that the nozzle travels along. Further, a computer with a microprocessor is one widely known option for Ding to control the process in real time as Ding teaches.
Regarding claim 28, Ding modified with Niederberger teaches the system as in claim 27. Ding teaches the apparatus further comprising a stepper motor (“reducing nozzle 1 further comprises a first motor 17”- pg. 5 line 29), wherein said stepper motor is configured to control a rotation of said at least one detachable nozzle (“first rotating sleeve 18 can be under the first motor 17 drives the seat 19 to rotate relative to the first motor mounting”).
Regarding claim 30, Ding modified with Niederberger teaches the system as in claim 27. Ding teaches the system further comprising a replaceable tip coupling (first fastener 23; Figure 5) configured to allow said at least one detachable nozzle to be removed and replaced (“the first electric machine mounting base 19 through the first fastener 23 and the second rotating sleeve (22) fixing connection, so that reducing nozzle can rotate with the second sleeve 22 synchronous rotation”- pg. 6 line 15-17), wherein said replaceable tip coupling is positioned outside of said feed tube (see 23 positioned outside of 2 in Figure 4) and away from a tip of said nozzle (see 23 extending away from tip of nozzle 1).

Claim(s) 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373), and further in view of Ding et al. (CN107042632A).
Regarding claim 40, Niederberger teaches an autonomous robotic construction system (Abstract: a concrete printer; see printer in Figure 1) configured to distribute building materials (Abstract: supporting concrete (18) is first cast or dispensed from a supporting concrete nozzle
(11a)), the system comprising:
at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1);
at least one nozzle (concrete printing nozzles 11a in Figure 1);
at least one moveable device (cross beam 9; Figure 3) coupled to the frame (see Figure 1) and configured to move said nozzle (via cross beam 9 with a work head 13 in Figure 3) around said frame ([0073] The cross bar 9 can be moved along these guide rails 8);
at least one pump configured to pump building materials comprising at least one of cementitious material or concrete (Title: “Concrete Printer…”) through said at least one nozzle ([0031] the concrete printer, preferably on the carriage, includes at least a concrete pump… the concrete pump, the concrete mixing unit and the storage container, the provision and mixing of the concrete is integrated in the concrete printer… supply of the concrete printer nozzles is carried out through corresponding hoses that allow for a flexible supply of the printer nozzles with material);
at least one feed tube (hoses in [0078] the concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)), said feed tube configured to distribute building materials through said nozzle ([0078] concrete is fed through hoses);
at least one additional feed tube for delivering additional material in a port separate from said nozzle (hose (not shown) delivering material to printing nozzle 11b; Figure 4); at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control deposition of any building materials ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner). While Niederberger does not explicitly teach the at least one microprocessor is configured to control said at least one pump, Niederberger teaches the structural limitation of the microprocessor and pump, and Niederberger suggests a fully or partially automated concrete printer in [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor be configured to control said at least one pump, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner, and having the at least one microprocessor of Niederberger control said at least one pump is one option for fully or partially automating the constructions of the concrete printer. However, Niederberger fails to teach the at least one nozzle has a non-circular aperture. 
In the same field of endeavor pertaining to an additive manufacturing apparatus for concrete building concrete structures, Ding teaches the at least one nozzle has a non-circular aperture (square nozzle 151; Figure 9). A variable square nozzle increases printing efficiency (“by setting structure of variable nozzle of square and part convenient for dismounting, solving the problems of low printing efficiency- pg. 2 line 35-36”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one nozzle of Niederberger to have a non-circular aperture, as taught by Ding, for the benefit of increasing printing efficiency.
Regarding claim 41, Niederberger modified with Ding teaches the system as in claim 40. Further, Niederberger teaches the system further comprising at least one additional head coupled to said additional feed tube (printing nozzle 11b; Figure 4).
Regarding claim 42, Niederberger modified with Ding teaches the system as in claim 40. Further, Niederberger teaches the system further comprising at least one additional tank (see annotated Figure 1 below) coupled to said at least one additional feed tube, wherein said at least one additional tank, said at least one additional feed tube and said at least one additional head are configured to deliver a slurry ([0092] The concrete is transported through the hoses using concrete pumps 32 from the concrete mixing unit 33 to the concrete printer nozzles 11).


    PNG
    media_image1.png
    467
    493
    media_image1.png
    Greyscale

Regarding claim 43, Niederberger modified with Ding teaches the system as in claim 42.
Further, Niederberger teaches the system further comprising at least one roller former
(embossing roller 23; Figure 4) configured to shape slurry delivered by said at least one
additional head ([0099] embossing roller 23 shown in FIG. 17 for surface treatment of the
external concrete layer 18 of the created construction element may be aligned).


Allowable Subject Matter
Claims 1-11, 22, 24-26, 29, 31-39, and 44 are allowed.
In view of the amendment filed 10/11/2022, independent claims 1 and 42 incorporated the allowable subject matter of claim 21.
Claims 2-11, 22, 24-26, and 31-39 are allowable because they are dependent on claim 1.
Regarding claim 29, the closest prior art is Ding et al. (CN107042632A), and further in view of Niederberger (US20180093373).
Ding modified with Niederberger teaches the system as in claim 28, further comprising at least one auger (screw 43; Figure 11) and at least one rotatable sleeve (first rotary sleeve 18; Figure 8) coupled to said nozzle (“reducing nozzle 1 further comprises a first motor 17, a first rotating sleeve (18)”), wherein said at least one auger is positioned inside of said at least one rotatable sleeve (see Figure 2). However, Ding fails to teach wherein said at least one rotatable sleeve, said at least one detachable nozzle, and said at least one auger are coupled to said stepper motor and are rotatable via said stepper motor and configured to selectively deliver the building materials to a building site. Rather, said at least one detachable nozzle and said at least one auger are coupled to different step motors. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743